In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                   No. 07-13-00262-CV


                       IN THE INTEREST OF M.R.M., A CHILD

                         On Appeal from the 110th District Court
                                  Briscoe County, Texas
                Trial Court No. 3372, Honorable Jack M. Graham, Presiding

                                  December 6, 2013

                           MEMORANDUM OPINION
                  Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


      Appellant, D.M.,1 appeals an order of the trial court terminating his parental rights

to M.R.M., his eight-year-old daughter. D.M.’s appointed counsel has filed a brief in

conformity with Anders v. California rendering his professional opinion that any issue

that could be raised on appeal is frivolous and without legal merit. See 386 U.S. 738,

87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). D.M.’s counsel avers that he has zealously

reviewed the record in this matter and can find no arguable points of appeal. Counsel

has filed a motion to withdraw and provided D.M. with a copy of the brief. Further,

counsel has advised D.M. that he has the right to file a pro se response to the Anders
      1
        To protect the parent’s and child’s privacy, we refer to them by initials. See
TEX. FAM. CODE ANN. § 109.002(d) (West 2012); TEX. R. APP. 9.8(b).
brief. The Court has likewise advised D.M. of this right. D.M. has not favored the Court

with a response.


       This Court has long held that an appointed attorney in a termination case might

discharge his professional duty to his client by filing a brief in conformity with the Anders

process. See In re A.W.T., 61 S.W.3d 87, 88-89 (Tex. App.—Amarillo 2001, no pet.).

Likewise, other intermediate appellate courts have so held. See Sanchez v. Tex. Dep’t

of Family and Protective Servs., No. 03-10-00249-CV, 2011 Tex. App. LEXIS 2162, at

*1, Tex. App.—Austin March 24, 2011, no pet.) (mem. op.); In re L.K.H, No. 11-10-

00080-CV, 2011 Tex. App. LEXIS 1706, at *2-4, Tex. App—Eastland March 10, 2011,

no pet.) (mem. op.); In re D.D., 279 S.W.3d 849, 849-50 (Tex. App.—Dallas 2009, pet.

denied); In re D.E.S., 135 S.W.3d 326, 326-27 (Tex. App.—Houston [14th Dist.] 2004,

no pet.).


       We have conducted our own review of the record in this matter and have come to

the conclusion that there are no arguable points of appeal. See In re A.W.T., 61 S.W.3d

at 89. We, therefore, grant counsel’s motion to withdraw. We remind counsel that D.M.

has the right to file a pro se petition for review to the Texas Supreme Court. Finally,

having found no arguable points of appeal requiring reversal, we affirm the judgment of

the trial court.



                                                         Mackey K. Hancock
                                                              Justice




                                             2